                                            Case 3:19-cv-01541-JST Document 25 Filed 06/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AMITABHO CHATTOPADHYAY, et al.,                 Case No. 19-cv-01541-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER SETTING BRIEFING
                                                 v.                                        SCHEDULE AND PAGE LIMITS RE:
                                   9
                                                                                           DEFENDANTS’ MOTIONS TO
                                  10       BBVA COMPASS BANCSHARES, INC.,                  DISMISS
                                           et al.,
                                  11                                                       Re: ECF Nos. 18, 19
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two motions to dismiss brought by Defendants.1 ECF No. 18, 19.

                                  14   The Court has reviewed Defendants’ statement in response to the Court’s June 4, 2019 order, ECF

                                  15   No. 24, and will not require the filing of a single consolidated motion to dismiss. Oppositions to

                                  16   the pending motions to dismiss shall be filed by June 19, 2019, and replies shall be filed by

                                  17   June 26, 2019. The opposition briefs shall not exceed a combined 30 pages, and the reply briefs

                                  18   shall not exceed a combined 18 pages.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 11, 2019
                                                                                       ______________________________________
                                  21
                                                                                                     JON S. TIGAR
                                  22                                                           United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     Defendants filed a third motion to dismiss, ECF No. 17, that is now moot following the parties’
                                       stipulation to dismiss all claims asserted by Plaintiff Unite the People, ECF No. 23.
